Citation Nr: 1741272	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to increases in the (0 percent prior to December 17, 2015, and 10 percent from that date) staged ratings assigned for right shoulder tendonitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to June 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Appeals Management Center of the Department of Veterans Affairs (VA), which implemented the Board's June 2011 grant of service connection for right shoulder tendonitis and assigned an initial rating of 0 percent effective October 23, 2007.  In June 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In May 2015, the case was remanded for additional development.  A March 2016 rating decision increased the rating from 0 percent to 10 percent, effective December 17, 2015.  The issue is characterized to reflect that "staged" ratings are now assigned, and that both "stages" are on appeal.    
  

FINDINGS OF FACT

1.  Prior to May 12, 2011, the Veteran's right shoulder tendonitis was manifested by painful (but limited to less than compensable degree) range of motion; arthritis, ankylosis of the scapulohumeral articulation, impairment of the humerus (including malunion, fibrous union, nonunion, dislocation of the scapulohumeral joint, or loss of head of the humerus), and/or malunion, nonunion, or dislocation of the clavicle or scapula were not shown.  

2.  From May 12, 2011, the Veteran's right shoulder tendonitis was manifested by painful (but limited to less than compensable degree) range of motion and by x-ray confirmed arthritis; ankylosis of the scapulohumeral articulation, impairment of the humerus (including malunion, fibrous union, nonunion, dislocation of the scapulohumeral joint, or loss of head of the humerus), and/or malunion, nonunion, or dislocation of the clavicle or scapula were not shown.    



CONCLUSIONS OF LAW

1.  A compensable rating for right shoulder tendonitis is not warranted prior to May 12, 2011.  38 U.S.C.A. § 1155; 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Codes 5024, 5201 (2016).

2.  A 10 percent, but no higher, rating is warranted for right shoulder tendonitis from (the earlier effective date of) May 12, 2011.  38 U.S.C.A. § 1155; 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5024, 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for right shoulder tendonitis and assigned an initial rating and effective date for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA shoulder examinations in October 2008, January 2013, and December 2015.  The Board finds the reports of those examinations adequate for rating purposes as they note the current and past findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board likewise finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A deficiency in the conduct of the June 2014 Board hearing has not been alleged.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

As the Veteran is right handed, the criteria for consideration are those pertaining to the major extremity.  

The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Codes 5201-5024, based on objective evidence of tenosynovitis with limitation of motion of the joint.  It is neither shown, nor alleged, that there is: ankylosis of the scapulohumeral articulation; impairment of the humerus (including malunion, fibrous union, nonunion, dislocation of the scapulohumeral joint, or loss of head of the humerus); or, malunion, nonunion, or dislocation of the clavicle or scapula.  The staged ratings are based on limitation of motion, which is contemplated under Code 5201.  See 38 C.F.R. § 4.71a, Code 5024.

Under Code 5201, limitation of motion at the shoulder in the major extremity is rated 20 percent.  Limitation of motion to midway between the side and shoulder level is rated 30 percent.  Limitation of motion to 25 degrees from the side is rated 40 percent.  38 C.F.R. § 4.71a.
In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 
Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint (or group of minor joints) affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.


Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A June 2004 clinical record notes complaints of right shoulder pain following a fall.  X-rays showed no evidence of a fracture; range of motion was full; there was no weakness, impingement, or rotator cuff tear; strength was good. 
 
A July 2006 clinical record notes complaints of pain over the supraspinatus area (and not in the shoulder joint area).  Range of motion testing showed flexion to 90 degrees and abduction to ~110 degrees.  The assessment was shoulder arthralgia - supra/spinatus myalgia/myositis.  An August 2006 follow-up record notes the right shoulder was still painful, but had full active range of motion.  X-rays did not show any soft tissue, bone, or joint abnormality.   
 
A July 2007 physical therapy record notes complaints of right shoulder pain rated 3/10 which increases to 6-7/10 after a workday of repeated lifting of boxes.  Range of motion testing showed right shoulder flexion to 140 degrees, abduction to 120 degrees, and strength 4+/5.  For comparison purposes, left shoulder range of motion was flexion to 160 degrees, abduction to 150 degrees, and strength 5/5.

A March 2008 physical therapy record notes range of motion was within normal limits, though decreased active range of motion was noted with external rotation.  The Veteran reported pain along the arc range.  

On October 2008 VA shoulder examination, the Veteran reported shoulder pain rated 2/10.  He was observed pulling off his short straight over his head and extending both arms and shoulders.  On active range of motion testing, flexion was to 155 degrees and to 170 degrees after fatiguing (both with pain); abduction was to 160 degrees and to 170 degrees after fatiguing (both with pain); internal and external rotation were both to 92 degrees and to 97 degrees after fatiguing (both with pain).  X-rays were normal.  The diagnosis was a normal right shoulder with the Veteran indicating pain on motion.  

A December 2008 orthopedic surgery record notes complaints of a constant and nagging ache in the rhomboid region (not in the actual shoulder joint).  Range of motion to his neck "was near normal with no aggravation of his shoulder and no radicular symptoms.  X-rays of the right shoulder [were] normal."  The impression was chronic strain rhomboids with some contribution from the levator scapulae of the right shoulder.  

A May 12, 2011 VA orthopedic surgery record notes complaints of right shoulder pain.  On examination, the examiner noted that the Veteran "is not having any shoulder pain per se.  The pain is in the back of the right shoulder what appears to be underneath the right scapula."  Palpation underneath the scapula aggravated his discomfort; the examiner felt either crepitation of the bursa or muscle spasm, but he was unable to get his fingers under the scapula due to the Veteran's body habitus.  The impression was right shoulder subscapular bursitis.  The physician injected the area with a combination of Xylocaine, Marcaine, and Kenalog.  X-rays showed degenerative changes at the acromioclavicular (AC) joint, but no fracture or dislocation.  The impression was degenerative joint disease (DJD) of the AC joint.  

In an August 2011 statement, the Veteran asserted that he was entitled to a 10 percent rating as he has painful and limited motion of the shoulder.  

On January 2013 VA shoulder examination, the Veteran reported chronic, episodical, non-radiating right shoulder pain, specifically in the mid-medial scapula, during and after setting up merchandise displays.  (The Veteran reported that he is self-employed in the sales of collegiate and professional sports home décor items.)  He denied flare-ups.  Range of motion testing showed flexion to 180 degrees and abduction to 180 degrees, both without objective evidence of painful motion.  Repetitive use testing did not result in additional loss of function or range of motion.  The Veteran reported pain on palpation to the medial mid-scapula; there were no other objective signs of pain in the shoulder area.  Muscle strength testing showed normal 5/5 strength on flexion and abduction; the shoulder was not ankylosed.  Testing showed there were no rotator cuff conditions present.  There was no history of mechanical symptoms such as clicking, catching, or recurrent dislocations.  There was no AC joint condition or impairment of the clavicle or scapula.  X-rays were normal, although the examiner noted the May 2011 x-ray findings.  The examiner opined that the Veteran's right shoulder condition does not impact his ability to work.  

An August 2013 physical therapy record notes complaints of constant throbbing in the back of his right shoulder.  On examination, the Veteran showed decreased movement in his right scapula with flexion and abduction.  Range of motion testing showed flexion to 120 degrees, abduction to 109 degrees, internal rotation to 35 degrees, and external rotation to 65 degrees.  Shoulder strength was grossly 4-/5 except for internal rotation, which was 4+/5.  

An April 2014 clinical record notes complaints of difficulty with overhead activity and lifting objects.  The Veteran also reported that his shoulder would freeze for a couple of days at a time.  On examination, tenderness was noted over the AC joint and the biceps.  Range of motion was noted as "decreased with flexion and extension," but objective measurements were not noted.

At the June 2014 Board hearing, the Veteran testified that he experiences pain when he tries to raise his right arm above the shoulder level and that the shoulder occasionally locks.  

On December 2015 VA shoulder examination, the Veteran reported right shoulder pain that flares with cold weather or with repetitive motion and overhead lifting, such as moving boxes for his small retail business.  Range of motion testing showed flexion to 160 degrees, abduction to 140 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  [For comparison purposes, left shoulder range of motion testing showed flexion to 180 degrees, abduction to 180 degrees, and internal and external rotation both to 90 degrees.]  Repetitive use testing did not result in additional loss of function or range of motion.  Evidence of pain was noted with weight bearing.  Tenderness was noted over the biceps tendon and behind the scapula; there was no objective evidence of crepitus.  Right shoulder forward flexion and abduction strength was 4/5 (compared to 5/5 for both on the left shoulder).  None of the following conditions were present: muscle atrophy; ankylosis; rotator cuff; shoulder instability, dislocation, or labral pathology; clavicle, scapula, acromioclavicular joint, or sternoclavicular joint; and, impairment of the humerus (including flail shoulder, false flail shoulder, and fibrous union).  X-rays did not show degenerative or traumatic arthritis.  The examiner opined that the Veteran's right shoulder condition would cause difficulty with manual labor, especially overhead lifting, as the Veteran is right-hand dominant.     

Analysis

The Veteran's right shoulder tendonitis has been assigned staged ratings of 0 percent prior to December 17, 2015, and 10 percent from that date (under Codes 5201-5024, based on objective evidence of tenosynovitis with limitation of motion of the joint).  

On review of the record the Board finds that a 10 percent, but no higher, rating is warranted for the right shoulder disability from May 12, 2011, when the record first showed objective (x-ray) evidence of arthritis in the AC joint warranting rating of the disability under Code 5003.  The record does not show that prior to May 12, 2011, the right shoulder disability was manifested by symptoms and impairment warranting a compensable rating.  Although the medical evidence reflects painful and limited (but to less than compensable degree) motion, arthritis of the shoulder was not shown; x-rays in June 2004, August 2006, and October 2008 were all normal (i.e. did not show degenerative arthritis).  Accordingly, under 38 C.F.R. § 4.31, a 0 percent rating must be assigned prior to May 12, 2011, and a 10 percent rating under Code 5003 is warranted from, but not prior to that date.  

The analysis proceeds to whether a rating in excess of 10 percent is warranted for any period of time from May 12, 2011.  The record does not show that at any time since that date the Veteran's right shoulder disability manifested by limitation of motion at the shoulder level (as required by the next higher (20 percent) rating under Code 5201).  The highest degree of limitation noted was in August 2013, when flexion was to 120 degrees and abduction to 109 degrees, both above the shoulder level.  Furthermore, VA examinations in January 2013 and December 2015 showed either full, or nearly full, ranges of motion.  Even when considering pain on movement, pain on use, and pain during flare-ups, the clinical findings on outpatient/physical therapy records and the VA examination reports from January 2013 and December 2015 do not approximate the criteria for a 20 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiners took into account such DeLuca factors, noting the extent to which pain affected limitation of motion and specifically noting that there was no additional loss of function or range of motion on repetitive use.  Consequently, a rating in excess of 10 percent from May 12, 2011 is not warranted.  

Finally, the record reflects that the Veteran is self-employed in home goods/décor retail sales.  See January 2010 VA sinus, January 2013 VA shoulder, and December 2015 VA shoulder examination reports.  The matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claim.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

A 10 percent rating is granted for the Veteran's right shoulder tendonitis from (the earlier effective date of) May 12, 2011, subject to the regulations governing payment of monetary awards.

A compensable rating for the right shoulder tendonitis prior to May 12, 2011, and a rating in excess of 10 percent from that date are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


